Citation Nr: 0116267	
Decision Date: 06/14/01    Archive Date: 06/19/01	

DOCKET NO.  00-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran had periods of active service from May 1955 to 
May 1959 and from February 1962 to March 1977 when he was 
transferred to the Fleet Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
VARO in Muskogee, Oklahoma, which denied service connection 
for a low back disability secondary to service-connected 
cervical spine strain with degenerative changes.  


REMAND

A review of the evidence of record discloses that by rating 
decision dated in May 1978, service connection for cervical 
spine strain was granted and a 10 percent rating was 
assigned, effective March 3, 1977, the day following the 
veteran's discharge from active service.  By rating decision 
dated in July 1980, in pertinent part, service connection for 
a low back disability was denied on the basis that there was 
no evidence of a low back disorder during service and an X-
ray study done by VA in April 1978 revealed a normal 
lumbosacral spine.  

Received in September 1998 was a communication from the 
veteran in which he stated that he desired "to re-open my 
claim for an increase in service connection for my Diag code 
5295 (back)..."  He added that he also "wished to reopen my 
claim for my neck..."  He was accorded a rating examination by 
VA in November 1998. Among other things, by rating decision 
dated in April 1999, the disability rating for his cervical 
spine strain with degenerative changes was increased from 
10 percent to 20 percent disabling, effective September 23, 
1998.  

In his May 1999 notice of disagreement, the veteran 
essentially argued that he had a low back disorder causally 
related to his service-connected cervical spine disability.  
Although service connection for a low back disability was 
denied by the RO in 1980 based on the lack of incurrence of a 
disease or injury in service, the subsequent assertion that 
he has a low back disability attributable to his service-
connected cervical strain does not constitute a new claim for 
service connection for a low back disability.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new theory of etiology 
does not constitute a new claim).  

Because the prior decision denying service connection for a 
low back disability became final, the Board does not have 
jurisdiction to review the substantive merits of the claim in 
the absence of new and material evidence.  Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  Regardless of the RO's 
disposition of the veteran's claim, the proper issue before 
the Board is, therefore, whether new and material evidence 
has been submitted to reopen the previously denied claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed, 83 Fed. 3d. 
1380 (Fed. Cir. 1996).

The undersigned also notes that in the May 1999 notice of 
disagreement, the veteran stated that he saw a VA physician 
on April 28, 1999, and the physician "opined that my lower 
back was as bad as my neck and they were secondary and 
aggravated by one another."  The report of an April 28, 1999, 
outpatient visit is of record.  It is barely legible, but 
what is legible does not indicate the presence of any comment 
to the effect that the veteran has a low back disorder either 
related to or aggravated by his service-connected cervical 
spine disorder.  The veteran has not had an opportunity to 
obtain such a statement in writing from the physician and 
associate it with the claims folder.  

Further, the undersigned notes that a recently enacted law 
provides that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Further, the law provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  The law now specifically provides that 
the duty to assist includes obtaining relevant records that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  The notification 
must identify the records the Secretary is not able to 
obtain; explain the efforts that the Secretary made to obtain 
those records; and, describe any further action to be taken 
by the Secretary with respect to the claim.  Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA.  

The Board notes that in this case the veteran was scheduled 
for a compensation and pension medical examination by VA in 
August 2000.  For whatever reason, he failed to report.  
Because of the recent changes in the law made by the VCAA and 
a review of the evidence of record, the Board believes, 
however, that the veteran should be granted one more 
opportunity to appear for a compensation examination.  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be contacted and 
asked to provide a statement from the VA 
physician he saw at the Lawton, Oklahoma 
VA Outpatient Clinic on April 28, 1999, 
in which the question of a causal 
relationship between his service-
connected cervical spine disorder and a 
back disorder was apparently discussed.  

2.  After undertaking any other 
development deemed appropriate in 
accordance with the VCAA, the RO should 
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a low back disorder.

Thereafter, if the decision remains adverse to the veteran, 
he and his representative should be furnished with a 
supplemental statement of the case and be given an 
opportunity for response.  Then, subject to current appellate 
procedures, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


